Title: To James Madison from Jacob Wagner, 5 August 1805
From: Wagner, Jacob
To: Madison, James


          
            Dear Sir
            Dep. State 5 Augt. 1805.
          
          I have been honored with your several favors of the 30th. ult. 1 & 2 currt. When I conversed with Mr. Merry about the privateer Les Amies, he expressed no decided sentiment, on which account a communication for him is enclosed. He proposed proceeding for Philada. to day or to morrow, whither, I am told, Mr. Foster is already gone. I have, as you directed, made the enquiry, respecting the Golden Grove, from the Collector of Norfolk. An answer to Oliver is enclosed. Lamson’s account amounts to about $1400 but it is altogether inadmissible, and the enclosed answer, which, if you approve it, I beg you to return, has been drafted on that idea. Having in the office a survey of Passamaquoddy Bay taken by the Commors. who decided the Northern Boundary, I shall be able, on the return of the papers to ascertain, whether the place, where the Busy insulted the Revenue Boat and captured the Brig belonging to Newbury Port, is within the jurisdiction of the U.States. The papers of Nicklin and Griffith being very voluminous, I had it not in my power to read more than the memorial. It appears to me, that until Genl. Armstrong’s report upon it is received, it would be unsafe to recommit it to him, more especially as it seems to have been definitively acted upon whether correctly or otherwise. How far they have fairly represented his impressions respecting the incapacity of insurers to step into the shoes of the insured in case of loss is to me very doubtful.
          Mr. Lear has lately drawn £6000 Stg. on Baring & Co. on whom he had a credit to a considerable amount, but without a correspondent remittance having been made on account of their engaging to advance. Mr. Lear has not advised us of the purpose of his drafts nor indeed of their being made. As Mr. Gallatin will probably purchase the remittance at NewYork, the enclosed letter requesting it to be made is addressed to him there. Mr. Sheldon’s note will further explain the affair.
          Mr. Grainger has mentioned to me some circumstances with a view to guard against the appointment of a Mr. Seymour, who he understands is about to apply for a Consulate. He observes that Mr. S. belongs to a very respectable family in Connecticut, but his own character is so much tainted as to render him unworthy of such a trust and as to justify the many criticisms which will doubtless be made upon him, if he should succeed in his expectations of an office.
          The aid of Colo. Simms & Mr. Deblois has not been sufficient to enable me hitherto to obtain a passage for the five 18 pounders for Algiers, which are ready to be shipped to meet the other stores at Kennebec. They shall be forwarded as soon as possible.
          Capt. Murray’s frigate is now proceeding down the River. When Dulton was here he shewed me a letter from M. LaFayette to Genl. Moreau, which he was to deliver; a proof that the latter may be expected.
          It gives me the sincerest pleasure to hear the favourable opinion of Dr. Physic respecting the cause of your going to Philada. Be pleased to present my best respects to Mrs. Madison. Yesterday I saw Mrs. Payne and her grandson in good health. We had a severe gale of wind the day before yesterday, which blew down parts of several houses in the City between the office and Georgetown.
          I enclose a letter from the Collector of Salem respecting the impressments from the fishing vessels. The part which Mr. Allen has taken in endeavouring to procure the release of the seamen affords a very favourable presage of his conduct, and it is the more valuable from his connection with the British office of Foreign Affairs. I have the honor to remain, with the highest respect, Dr. Sir, Yr. affecte. obed. servt.
          
            Jacob Wagner
          
        